Citation Nr: 0404036	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  02-08 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, 
Arizona


THE ISSUE

Entitlement to reimbursement for payment or reimbursement for 
the cost of unauthorized medical services associated with the 
veteran's unauthorized private treatment on November 22, 
2001.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran's son, Dr. K. P.


ATTORNEY FOR THE BOARD

Carol L. Eckart

INTRODUCTION

The veteran served on active duty from October 1942 to April 
1967.

This case was appealed to the Board of Veterans' Appeals 
(Board) from actions taken in January 2002 and March 2002 by 
the Department of Veterans Affairs (VA) Medical Center (VAMC) 
in Phoenix, Arizona.  The Phoenix, Arizona Regional Office 
(RO) is the servicing RO. 


FINDINGS OF FACT

1.  Service connection was granted for malignant neoplasm of 
the digestive system evaluated as 30 percent disabling; 
removal of spleen evaluated as 30 percent disabling; diabetes 
mellitus evaluated as 20 percent disabling; thrombosis of the 
brain evaluated as 10 percent disabling; and prostate gland 
condition evaluated as noncompensable.  His total combined 
evaluation was 70 percent. 

2.  On November 22, 2001, the veteran received private 
medical treatment at Desert Samaritan Medical Center for a 
persistent and heavy nosebleed on two separate occasions at 
5:00 a.m. and 11:00 a.m.

3.  Payment or reimbursement of the costs of medical services 
rendered by Desert Samaritan Medical Center on November 22, 
2001 was not authorized by the VA.

4.  VA facilities were feasibly available at the times of the 
unauthorized private hospital treatment Desert Samaritan 
Medical Center on November 22, 2001.


CONCLUSION OF LAW

Payment or reimbursement is not warranted for the cost of 
unauthorized medical services provided to the veteran on two 
separate occasions at 5:00 a.m. and 11:00 a.m. on November 
22, 2001, at Desert Samaritan Medical Center.  38 U.S.C.A. §§ 
1703, 1710, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.120 
(2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  

By way of the February 2002 and March 2002 notifications of 
actions taken, and the May 2002 Statement of the Case, the 
VAMC provided the veteran with the applicable law and 
regulations and gave notice as to the evidence generally 
needed to substantiate his claim.  The February and March 
2002 notification letters specifically advised the veteran 
about what was needed to prevail on his claim.  The veteran 
was also afforded a hearing in May 2002 in he was further 
advised of the evidence needed to prevail in this claim and 
was provided the opportunity to offer up more evidence.  
These advisements are in compliance with current statutes.  
See Veterans Benefits Act of 2003, P.L. 108- 183, § 701, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____) (permits VA to adjudicate a claim within a year of 
receipt.)  This provision is retroactive to November 9, 2000, 
the effective date of the VCAA.  The Board concludes that VA 
has met its duty to assist in this matter.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In the instant case, the veteran's November 2001 private 
emergency room records were submitted.  The veteran has not 
indicated that there was any outstanding evidence not already 
of record that would be pertinent to this matter.  Therefore, 
the Board concludes that no further assistance to the veteran 
regarding development of evidence is required, and would be 
otherwise unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Pursuant to 38 U.S.C.A. § 1703(a), when VA facilities are not 
able to provide "economical" hospital care or medical 
service, the Secretary "may" contract with non-VA 
facilities for such care and services, either on a group or 
an individual basis.  38 U.S.C.A. § 1703(a); 38 C.F.R. 
§ 17.52. 

Here, the veteran is not alleging that his medical care was 
authorized in advance.  Rather, he is alleging that he is 
entitled to reimbursement of these unauthorized medical 
expenses based on a medical emergency requiring treatment at 
a private hospital because it was closer than the VA 
hospital.  

Reimbursement or payment for expenses not previously 
authorized may be made only under the following 
circumstances:  (a) treatment was for  (1) an adjudicated 
service-connected disability; (2) a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability; (3) any disability 
of a veteran who is permanently and totally disabled as a 
result of a service-connected disability; or (4) a veteran 
who is participating in a vocational rehabilitation program; 
and (b) such treatment was rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health;  and (c) VA or other Federal facilities were not 
feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.  
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  The Court has 
observed that given the use of Congress of the conjunctive 
"and" in the statute, all three statutory requirements 
would have to be met before reimbursement could be 
authorized.  Malone v. Gober, 10 Vet. App. 539, 547 (1997). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Review of the record shows that the veteran developed an 
uncontrolled nosebleed at in his home early in the morning on 
November 22, 2001.  According to the veteran's report, the 
bleeding began after he blew his nose, that he bled for more 
than 25 minutes, and that he vomited blood.  He was 
transported via (Emergency Medical Services) EMS services to 
the emergency room of Desert Samaritan Medical Center and 
arrived around 5:00 a.m.  He denied any injury, any chest 
pain or shortness of breath and was able to ambulate on his 
own.  He also denied any history of gastrointestinal bleeds, 
alcohol consumption or dizziness.  The treating physician was 
able to stop the bleeding and cauterized the area where the 
bleeding originated and packed the inside of the nose.  
Following a period of appropriate monitoring, he was 
discharged.  The clinical impression was acute epistaxis, 
resolved.  The discharge instructions included his returning 
to the hospital if he had increased bleeding. 

Emergency room records show that the veteran returned to the 
emergency room of Desert Samaritan Medical Center at 11:00 
a.m. on the same day, indicating that he had some oozing 
around the packing in the right nostril.  He denied 
headaches, chest pain or vomiting.  All other systems were 
reviewed and were negative.  The treating physician removed 
the packing in his nose and noted bleeding down the anterior 
nasal septum.  The bleeding was stopped and new packing was 
inserted in the nose.  The veteran was discharged with 
instructions to leave the packing in place for 48 hours.  The 
clinical impression was nosebleed.  The nasal packing was 
removed without difficulty at the VA LSU (life support unit) 
two days later.  

On January 30, 2002, a VA physician reviewed the emergency 
room records concerning the veteran's private treatment on 
November 22, 2001 at 5:00 and 11:00 a.m., and concluded that 
the veteran's hospital treatment for both occasions was for 
an emergency situation, but that VA facilities were feasibly 
available in both instances.  The VA physician on 
reconsideration in March 2002 upheld this decision.  There is 
no medical evidence in the veteran's claims folders to rebut 
this conclusion.  

The veteran's son, in August 2002, stated that he did not 
accompany the veteran to his first visit to Desert Samaritan 
on the morning of November 22, 2001, but that the veteran was 
taken via EMS to take him to the nearest medical facility 
when he could not stop his nosebleed.  The veteran's son 
stated that he drove the veteran to Desert Samaritan for the 
second visit around 11am on the same day and admitted that it 
was a "judgment call" as to whether he should have taken 
him to the nearest facility where he had been previously 
treated or to the LSU at the VA.  The veteran's son 
acknowledged that the veteran's nose packing was removed in 
follow-up at the VA LSU three days later.  According to the 
veteran's son, the veteran had been previously reimbursed for 
treatment of a transient ischemia attack at the Desert 
Samaritan facility and this led the veteran to believe that 
he would also be reimbursed for the nosebleed episode, which 
he perceived to be an extreme emergency as well.

Upon review, although the Board finds that the evidence 
reflects that the veteran indeed had a medical emergency, the 
evidence also reveals that the VA facilities were feasibly 
available to treat this emergent condition on both occasions 
in November 2001.  Specifically, the testimony from the 
veteran's son confirms the availability of the VA facility 
for such purposes when he admitted that his decision to take 
the veteran to the Desert Samaritan amounted to a judgment 
call when weighed against the option of taking the veteran to 
the VA medical facility.  He further suggested that in 
hindsight, the VA medical facility might have been the more 
prudent option for treating the veteran's nosebleed.  

There is no evidence of record to suggest that VA facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise or 
practical at any time on November 22, 2001.

Hence, a preponderance of the evidence is against a finding 
that all the criteria of 38 C.F.R. § 17.120 have been met, 
and thus payment of or reimbursement for the cost of his 
treatment at Desert Samaritan Medical Center on November 22, 
2001 is denied.  The Board has considered the applicability 
of the doctrine of reasonable doubt under 38 U.S.C.A. § 
5107(b) in connection with the veteran's claim; however, as 
the preponderance of the evidence is against this claim, that 
doctrine is inapplicable.


ORDER

Payment of or reimbursement for the cost of any medical 
expenses incurred in connection with the veteran's medical 
care at Desert Samaritan Medical Center on November 22, 2001 
is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



